852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy PLETTEN, Plaintiff-Appellant,v.MERIT SYSTEMS PROTECTION BOARD;  United States Army;  JohnO. Marsh, Sec. of the Army, Defendants-Appellees.
No. 88-1467.
United States Court of Appeals, Sixth Circuit.
July 26, 1988.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
The plaintiff appeals the district court's order entered February 22, 1988 granting the defendants' motion for summary judgment and dismissing this action under 29 U.S.C. Sec. 794.  On May 2, 1988, the plaintiff filed his notice of appeal as well as a motion for extension of time in which to appeal, pursuant to Rule 4(a)(5), Federal Rules of Appellate Procedure.  That motion was denied by the district court on July 5, 1988.


2
Rule 4(a)(1), Federal Rules of Appellate Procedure, provides that the plaintiff had sixty (60) days from entry of judgment, i.e., until April 22, 1988, to file a notice of appeal.  The notice of appeal filed May 2, 1988 was ten (10) days late.  The district court may extend the appeal period for an additional thirty (30) days upon a showing of excusable neglect.  Rule 4(a)(5), Federal Rules of Appellate Procedure.  However, the district court has denied such relief and the notice of appeal filed contemporaneously with that motion does not confer jurisdiction upon this Court.  Accordingly,


3
It is ORDERED that this appeal be dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.